Citation Nr: 1202058	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinomas (other than the right posterior neck).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to August 1973, with additional service in the reserves.  His active duty service included a tour of duty in Vietnam from September 23, 1968 thru 1969 (see DD Form 214).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In addition to denying the claim for service connection for basal cell carcinoma (other than the right posterior neck), the RO also denied the claim for service connection for a lumbar spine disability.  In October 2007, the Veteran testified before a Decision Review Officer at a hearing at the RO, and in November 2009 he testified before the undersigned Veteran's Law Judge at a Board hearing at the RO.  Transcripts from both hearings are of record.  This matter was previously before the Board on two occasions, in January 2010 and May 2011.  In January 2010, the Board remanded the case for additional development of the issues.  In May 2011, the Board granted service connection for a lumbar spine disability and again remanded the issue of service connection for basal cell carcinoma (other than the right posterior neck) for additional development.  By way of a September 2010 VA examination and July 2011 VA clarifying opinion, there has been substantial compliance with the remand directives of the January 2010 and May 2011 Board remands concerning the remaining issue of service connection for basal cell carcinomas (other than the right posterior neck).  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Basal cell carcinomas (other than the right posterior neck) were first manifested years after service and are unrelated to service.  



CONCLUSION OF LAW

Basal cell carcinomas (other than the right posterior neck) were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits. In the present appeal, the appellant was provided with initial notice of the VCAA in March 2006, which was prior to the July 2006 decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the July 2006 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 471 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claim being decided herein, the Board finds that the appellant is not prejudiced by a decision as the Veteran was provided with notice of the disability rating and effective date elements in a February 2007 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records, and affording him VA examinations during the appeal period.  In regard to VA examinations, the Veteran was afforded pertinent VA examinations in July 2006, November 2007 and September 2010, with an addendum VA opinion in July 2011.  While consideration had been given to the appellant's representative's assertion in January 2008 that the November 2007 opinion is inadequate merely because it was rendered by a physician's assistant under the supervision of a medical doctor, the Board disagrees.  There is no basis to find that these examiners were incompetent to render the opinion that they did.  Moreover, all of the examiners provided sufficient detail for the Board to make a decision in this appeal and these reports are deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The appellant was also provided with the opportunity to attend a Board Hearing which he attended in November 2009, as well as a Decision Review Officer hearing in October 2007. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claim of entitlement to service connection for basal cell carcinomas (other than right posterior neck) and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II. Facts

The Veteran's service treatment records include an August 1967 record noting the presence of a lesion on the right neck for one and a half years that was questionable for basal cell carcinoma.  They also include records showing that the lesion was removed from the Veteran's neck in October 1967 and was suspect for "BCE".  The records further note the presence of a 1 x 4 centimeter residual scar right posterior neck.  

According to records in October 1971, the Veteran had a five year history of basal cell carcinoma of the posterior neck with a recent thickening and ulceration in the area.  The final diagnosis rendered was recurrent basal cell carcinoma of neck with excision.  A follow up record from the dermatology clinic in July 1973 shows that there were no skin lesions in need of treatment and no sign of recurrence of basal cell cancer.  

The Veteran's August 1973 separation examination report shows a normal clinical evaluation of the skin.  There is also a post active duty Report of Medical History, dated in January 1992, noting that the Veteran had basal cell cancer removed from his neck in 1971 with no recurrence.  

Post active duty private dermatological records include a May 1994 record showing solar keratosis, hypertrophic type, right hand; a September 1996 record showing lichen-planus like keratosis, consistent with, skin, mid upper back; a September 1998 record showing solar lentigo, skin, lower mid back, upper, and lower mid back lower; a September 2000 record reflecting intradermal nevus, right upper arm and basal cell carcinoma, left elbow; a September 2002 record showing basal cell carcinoma, left neck, and sqaumous cell carcinoma, superficial type, right hand, radial; and an October 2002 operative report showing excision of a 2.5 cm basal cell carcinoma from the left neck.  

Additional private dermatological records include a September 2004 record showing squamous cell carcinoma, left shoulder, posterior; solar keratosis, acantholytic type, left shoulder, anterior; a February 2005 record showing squamous cell carcinoma, superficial type, skin, right hand; and a May 2006 record showing Bowen's disease (squamous cell carcinoma in-situ), skin, right anterior neck.  

At a VA examination in June 2006, the examiner noted a history of excision in the military of the basal cell carcinoma of the right posterior neck just inferior to the hairline and a more recent excision by civilian physicians of basal cell carcinoma from left retroauricular region as reported.  The examiner described this scar as being a 1 centimeter vertical scar which was 1 millimeter wide.  The Veteran was also noted to have multiple small, 1/2 in diameter, hypopigmented scars over the anterior chest, sternum, dorsum of arms and forearms which the Veteran reported resulted from shave biopsies and liquid nitrogen freezing of suspicious skin lesions.  The examiner noted that there were no pathology reports from the sites of treatment.  He stated that it was not possible to state which of the many scars of the anterior chest and arm were due to sun related skin lesions versus trauma from Vietnam or farming activities.  He diagnosed the Veteran as having status post excision of basal cell carcinoma, right posterior neck resulting in a scar as described in the military, and recent excision of basal cell carcinoma left retroauricular region by civilian physician resulting in a scar as described.  He said that the excision of basal cell carcinoma from retroauricular region was definitely a worsening of a condition beginning in Vietnam particularly during or immediately after time of herbicide exposure.  He went on to report that to state the certain origin of the multiple 0.5 cm diameter scar of the anterior chest and the arm would require that he resort to pure speculation unless detailed dermatologist reports were provided for review.    

On file is a May 2007 private record showing Bowen's disease (squamous cell carcinoma in-situ), right neck; solar keratosis, hypertrophic type, right hand; squamous cell carcinoma, superficial type, left hand, upper; and solar keratosis, hypertrophic type, left hand, lower.

At a VA examination in November 2007, the Veteran reported dryness of skin and rough lesions on skin.  He denied current treatment or treatment in the past 12 months for basal cell carcinoma, squamous cell carcinoma, solar lentigo or actinic keratosis.  On examination there were three barely perceptible rough spots of skin located on right ear helix, right dorsal hand and right temple.  The percent of exposure areas was noted to be less than one percent and total body area affected was noted to also be less than one percent.  The Veteran was diagnosed as having basal cell carcinoma posterior neck, while on active service, status post excisional surgical biopsy without recurrence; basal cell carcinomas times three, post service, status post excisional surgical biopsies without recurrences, and no objective evidence to support relationship to inservice basal cell carcinoma.  In addition, the Veteran was diagnosed as having squamous cell carcinomas times four, post service, status post excisional surgical biopsies without recurrences, solar lentigo times three, post service, status post excisional surgical biopsies without recurrences; and solar keratosis times one, post service, status post excisional surgical biopsies without recurrence and actinic keratosis times three post service; active.  

The examiner opined that the inservice basal cell carcinoma did not cause squamous cell carcinoma and did not cause any of the other skin conditions rendered in the above diagnoses.  The examiner explained that although the major etiologic factors in the development of basal cell and squamous cell carcinomas is cumulative lifetime sun exposure, basal cell carcinoma and squamous cell carcinoma are two distinct clinical and hystopathological entities.  She said that there was "NO" etiological or causal relationship between the inservice basal cell carcinoma and post service basal cell carcinomas, between the inservice basal cell carcinomas and the squamous cell carcinomas or between the inservice basal cell carcinomas and any of the above diagnoses.  

At a hearing before a Decision Review Officer in October 2007, the Veteran testified that he was raised in Florida and that his tour of duty in Vietnam was like being in Florida in terms of being out in the sun.  He said he couldn't recall ever using sunscreen in Vietnam.  He said that after the skin cancer had been removed from his neck in service, he was told that he did not need to be out in the sun anymore and began wearing long-sleeve shirts all the time as well as a broad-brim hat.  He said after service he worked for the Sheriff's Department, but had since retired and lived on a little farm.  He said whenever he is outside he wears a long-sleeve shirt and a cowboy hat.  

In a statement dated in January 2008, the Veteran's representative asserted that the latest VA examination was inadequate since the nexus opinion was rendered by a Physician's Assistant under the supervision of a medical doctor, both of whom were not specialists in the field of dermatology.  

At a Board hearing in November 2009, the Veteran's representative stated that the Veteran's best testimony was already captured at the decision review officer hearing and asked that the Board take note of that testimony.  He added that they did not have any other testimony on the issue.

In December 2009, the RO received information that was downloaded from the internet regarding basal cell carcinoma, including information indicating that this cancer is due to sun exposure and that the presence of more than one basal cell cancer at a time increases the risk of cancer recurrence.  

On file is a "To Whom It May Concern" letter from T. G. Wise, M.D., dated in December 2009, stating that he was a board certified Dermatologist and that the Veteran had been his patient since May 1994.  He said he had removed multiple basal cell carcinomas and cutaneous squamous cell carcinomas from the Veteran's sun exposed skin and that the Veteran was a fair skinned individual with evidence of considerable damage from ultraviolet radiation.  

In a statement from the Veteran in December 2009, the Veteran said that non-melanoma skin cancers are related to culmulative sun exposure over a lifetime and that the incidences increase with age.  He also said that these melanomas are not directly related to chronic sun exposure, but rather to a history of brief, intense blistering sun exposure as would occur to a young helicopter pilot in Vietnam.  

On file is a September 2010 VA skin examination report containing the Veteran's history of basal cell cancer both in service and post service as well as multiple surgeries to remove the skin cancer.  After examining the Veteran and reviewing his claims file and VA medical file, the examiner opined that the Veteran's basal cell carcinomas were less likely as not (less than 50% probability) caused by or a result of basal cell carcinoma of the neck.  He explained that while a relationship may exist in that the Veteran may be predisposed to formation of basal cell carcinomas relative to the amount of cumulative sun exposure he has incurred, there was a significant silent period (1973-1994) between his inservice treatment, and establishing with a dermatologist.  He further noted that metastasis of a primary basal cell carcinoma was highly unlikely and the currently diagnosed basal cell carcinomas were probably not a result of metastasis of the inservice basal cell carcinoma.

In written argument in March 2011, the Veteran's representative noted that the September 2011 VA examiner's opinion was equivocal as to a possible relationship between the Veteran's inservice and postservice basal cell carcinomas and that such doubt should be resolved in favor of the Veteran.

In an addendum opinion in July 2011, the September 2010 VA examiner stated that the post service basal cell carcinoma of the Veteran's left neck, left elbow and back was less likely as not (less than 50% probability) caused by or a result of sun exposure during active military service.  He stated that the Veteran's claims file was reviewed as well as current medical literature and that although the relationship between sun exposure and the development of skin cancer is well established, the significant silent interval between the Veteran's inservice treatment and establishing with a post service dermatologist would indicate that the original skin condition had completely resolved without chronic sequelea or recurrence.  He went on to opine that the Veteran's current basal cell carcinoma was a "stand-alone entity, neither adjunct to nor aggravated by his inservice treatment, or sun exposure during active service."

III.  Analysis

At the outset, the Board notes that in June 2007 the RO denied the claim for service connection for squamous cell carcinoma, to include as secondary to exposure to herbicides.  The Veteran was given notice of this decision in June 2007 and was provided with his appeal rights, but did not appeal this decision.  In light of this and the fact that the present appeal addresses only the issue of service connection for basal cell carcinoma, the Board finds that the claim for service connection for squamous cell carcinoma, to include as secondary to exposure to herbicides, was the subject of a final decision in June 2007 and is not presently on appeal.  38 U.S.C.A. 7105(c); 38 C.F.R. § 20.1103.  

The Board also notes that the basis of the July 2006 decision, from which this appeal arises, is that the record did not show a current basal cell carcinoma disability.  With that said, the Board recognizes the Court's holding in McClain v. Nicholson, 21 Vet. App. 319 (2007), that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  

At the outset, the Board notes the Veteran does not assert that his basal cell carcinomas are the result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application with respect to this matter.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In the instant case, as noted above, the Veteran's service treatment records show that he was treated for basal cell carcinoma of the right posterior neck on two occasions, in October 1967 and October 1971.  Such treatment included excision of the lesion on each occasion.  A follow up record from the dermatology clinic in July 1973 shows that there were no skin lesions in need of treatment and no sign of recurrence of basal cell cancer.  The Veteran's August 1973 separation examination report shows a normal clinical evaluation of the skin

With respect to consideration of this claim under 38 C.F.R. § 3.303(b) for a chronic skin cancer disability in service or continuity of symptomatology after service, this has not been shown by the evidence of record.  Rather, the Veteran was found to have a normal skin evaluation at his service separation in August 1973 and was not again found to have skin cancer until decades after service, beginning in September 2000, when he was shown to have basal cell carcinoma, left elbow.  Also, in September 2002, he was found to have basal cell carcinoma, left neck.  In this regard, an October 2002 operative report shows excision of a 2.5 cm basal cell carcinoma from the left neck.  The Veteran neither claims nor is shown by the medical evidence to have had skin cancer or symptoms thereof for many years after service.  In this regard, a record from private board certified dermatologist Dr. Wise shows that he began treating the Veteran for skin problems in 1994, with the first diagnosis of skin cancer not shown until September 2000.  The absence of documented symptoms of skin cancer from the time of the Veteran's service separation in August 1973 until the private dermatology records showing skin cancer in September 2000 interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Accordingly, as there is no claim or showing of a chronic skin cancer disability since service or continuity of symptomtology after service, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established. 

As far as the provisions of 38 C.F.R. § 3.303(d) regarding establishing a medical nexus between the Veteran's postservice skin diagnoses of basal cell carcinomas and service, there is both positive and negative evidence that address this point.  

The positive evidence consists of the June 2006 VA examiner's opinion apparently relating the Veteran's postservice basal cell carcinoma, left neck (in September 2002) to herbicide exposure in service.  In this regard, the examiner opined that Veteran's basal cell carcinoma, left neck, (in September 2002), with excision, was definitely a worsening of the condition beginning in Vietnam particularly during or immediately after time of herbicide exposure.  Without disputing that the Veteran served in Vietnam and therefore is presumed to have been exposed to herbicides, see 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)96)(iii), the Board notes at the outset that basal cell carcinoma is not on the presumptive list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  With that said, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997).  Aside from the fact that the June 2006 VA opinion is not supported with any rational, it is also based on an inaccurate history and therefore is given little probative value.  In this regard, according to the Veteran's service and personnel records, his first occurrence of skin cancer in October 1967 preceded his tour of duty in Vietnam (from September 23, 1968 thru 1969).  Moreover, his second occurrence of basal cell carcinoma in October 1971 was approximately two years after his tour of duty ended in Vietnam (in 1969).  Therefore, these facts are not consistent with the examiner's opinion that the Veteran's basal cell carcinoma of the left neck (in September 2002) was a "worsening of a condition beginning in Vietnam particularly during or immediately after time of herbicide exposure".  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value from medical opinions come from their reasoning).

Turning to the negative evidence, it includes the VA examiner's opinion in November 2007 diagnosing the Veteran as having basal cell carcinoma posterior neck, while on active service, status post excisional surgical biopsy without recurrence; basal cell carcinomas times three, post service, status post excisional surgical biopsies without recurrences, and no objective evidence to support relationship to inservice basal cell carcinoma.  The examiner explained that although the major etiologic factors in the development of basal cell and squamous cell carcinomas is cumulative lifetime sun exposure, there was "NO" etiological or causal relationship between the inservice basal cell carcinoma and post service basal cell carcinomas, between the inservice basal cell carcinomas and the squamous cell carcinomas or between the inservice basal cell carcinomas and any of the Veteran's postservice dermatological diagnoses.  While there is no indication that this examiner relied on an inaccurate history of injury in rendering her opinion, she did not include any rational for her opinion so the opinion is also of reduced probative value.  

However, there is additional negative evidence consisting of the September 2010 VA examiner's addendum opinion in July 2011 that the post service basal cell carcinoma of the Veteran's left neck, left elbow and back was less likely as not (less than 50% probability) caused by or a result of sun exposure during active military service.  The examiner stated that the Veteran's claims file was reviewed as well as current medical literature and that although the relationship between sun exposure and the development of skin cancer is well established, the significant silent interval between the Veteran's inservice treatment and establishing with a post service dermatologist would indicate that the original skin condition had completely resolved without chronic sequelea or recurrence.  He went on to opine that the Veteran's current basal cell carcinomas was a "stand-alone entity, neither adjunct to nor aggravated by his inservice treatment, or sun exposure during active service."

The Board accords the greatest weight to the July 2011 addendum opinion since it is based on an examination of the Veteran, review of his claims file and medical history, and provides rational for the opinion given.  This opinion also took into consideration current medical literature.  While the examiner conceded a relationship between sun exposure and the development of skin cancer, he negated a relationship in the Veteran's case between his inservice sun exposure and postservice basal cell carcinoma because of the "significant silent interval" between his inservice basal cell carcinoma (in 1967 and 1971) and postservice diagnosis (in 2000).  He reasoned that, based on these facts, the original skin condition had completely resolved without chronic sequelas or recurrence.  

As to the Veteran's statements and hearing testimony that his postservice basal cell carcinomas are related to service, the Veteran is competent to testify to his symptoms and sun exposure, as he has reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson,451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Notwithstanding the fact that this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent, even if the Veteran were competent to opine as to the etiology of his basal cell carcinomas (other than right posterior neck), the specific and reasoned opinion of the trained professional in July 2011 negating a nexus outweighs the Veteran's general lay assertion of a nexus. 

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for basal cell carcinomas (other than the right posterior neck) have not been met for the reason that the weight of evidence does not establish a causal relationship between the postservice basal cell carcinomas and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for basal cell carcinomas (other than the right posterior neck) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


